DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
	In claim 2, the recited limitations sound like not consistent with what were illustrated in drawings, which are required the clarification from the applicant.
	Claim 2 recites “from a planar view, first chip channel pads of the first semiconductor chips are arranged side by side in the first direction, and the second chip channel pads of the second semiconductor chips are arranged side by side in the first direction.”  (Emphasis added)
	On the contrary, as shown in Figs. 1 and 2, they illustrate that from a planar view, first chip channel pads 111 of the first semiconductor chips 110 are arranged side by side in the second direction (i.e. Y direction), and the second chip channel pads 121 of the second semiconductor chips 120 are arranged side by side in the second direction (i.e. Y direction).
	Claim 3 recites “from a planar view, the first chip channel pads of the first semiconductor chips are spaced apart from the second chip channel pads of the second semiconductor chips in the second direction.” (Emphasis added)
	

    PNG
    media_image1.png
    542
    813
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    576
    804
    media_image2.png
    Greyscale

 	On the contrary, as shown in Figs. 1 and 2, they illustrate that from a planar, the first chip channel pads 111 of the first semiconductor chips 110 are spaced apart from the second chip channel 121 pads of the second semiconductor chips 120 in the first  direction (i.e. X direction).   
	(Note)  The first and second directions are defined by claim 1 (lines 4-8), which is the base claim of claims 2 and 3.  In particular, claim 1, it defines that “second semiconductor chips ….. are offset in a second direction”, wherein second semiconductor chips refer to reference number 120 in Figs. 1 and 2 and the second direction refers to Y direction. 
	Appropriate correction is required.

Allowable Subject Matter
Claims 1, 4, 5, 7-15, 17-21 and 23 are allowed.
Claims 2 and 3 would be allowable if the objection issues are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 9,391,048 (Lee).  Lee teaches a semiconductor package comprising:
a package substrate 110 comprising a first substrate channel pad 114 and a second substrate channel pad 112;
a chip stack 120 comprising a plurality of semiconductor chips 120B_1, 120B_2, 120B_3, 120A_1, 120A_2, , 120B_4, 120B_5 and 120B_6 stacked on the package substrate 110 to be offset in a first direction X, wherein first semiconductor chips located on odd layers 120B_1, 120B_3, 120A_2 and 120B_5 from among the plurality of semiconductor chips and second semiconductor chips located on even layers 120B_2, 120A_1, 102B_4 and 120B_6 from among the plurality of semiconductor chips are offset in the first direction X, each of the first semiconductor chips 120B_1, 120B_3, 120A_2 and 120B_5 comprising a first chip channel pad 122C, and each of the second semiconductor chips 120B_2, 120A_1, 102B_4 and 120B_6 comprising a second chip channel pad 122C; ); and a first substrate-chip connection wire W1 configured to connect the first chip channel pad 122C of a first semiconductor chip located on a lowest layer from among the first semiconductor chips to the first substrate channel pad 114.
	By comparison, Lee failed to teach that: (a) first semiconductor chips located on odd layers 120B_1, 120B_3, 120A_2 and 120B_5 from among the plurality of semiconductor chips and second semiconductor chips located on even layers 120B_2, 120A_1, 102B_4 and 120B_6 from among the plurality of semiconductor chips are offset in the second direction X perpendicular to the first direction; (b) first inter-chip connection wires configured to electrically connect the first chip channel pads of the first semiconductor chips 120B_1, 120B_3, 120A_2 and 120B_5 to one another; (c) second inter-chip connection wires configured to electrically connect the second chip channel pads of the second semiconductor chips 120B_2, 120A_1, 102B_4 and 120B_6 to one another; and  (d) a second substrate-chip connection wire configured to connect the second chip channel pad 122C of a second semiconductor chip 120B_2 located on a lowest layer from among the second semiconductor chips to the second substrate channel pad 112.

    PNG
    media_image3.png
    674
    870
    media_image3.png
    Greyscale

	In re claim 17, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 9,391,048 (Lee).   The improvement comprises: (a) a common substrate pad; (b) each of the plurality of semiconductor chips comprising a common pad; (c) first inter-chip connection wires configured to electrically connect the channel pads of semiconductor chips located on odd layers from among the plurality of semiconductor chips to one another; (d) second inter-chip connection wires configured to electrically connect the channel pads of semiconductor chips located on even layers from among the plurality of semiconductor chips to one another; and (e) third inter-chip connection wires configured to electrically connect the common pads of the plurality of semiconductor chips to one another. 
	In re claim 23, the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 9,391,048 (Lee).   The improvement comprises: (a) a common substrate pad; (b) first inter-chip connection wires configured to electrically connect the channel pads of semiconductor chips located on odd layers from among the plurality of semiconductor chips to one another; (c) second inter-chip connection wires configured to electrically connect the channel pads of semiconductor chips located on even layers from among the plurality of semiconductor chips to one another; (d) third inter-chip connection wires configured to electrically connect the common pads of the plurality of semiconductor chips to one another; (e) a controller mounted on the package substrate, electrically connected to the semiconductor chips located on the odd layers through the first substrate-chip connection wire and the first inter-chip connection wires, and electrically connected to the semiconductor chips located on the even layers through the second substrate-chip connection wire and the second inter-chip connection wires.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection against claims 2 and 3.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 8, 2022



/HSIEN MING LEE/